Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.   Applicant’s amendment and remarks filed 4/27/21 are acknowledged.  

2.   Claims 3-6 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to  non-elected species or inventions.

Claims 1, 2, 7, 8, and newly added Claim 17, are under examination.

3.   In view of Applicant’s amendments the previous objections to the abstract and Claim 8 have been withdrawn.

4.   The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.   Claims 1, 2, 7, 8, and newly added Claim 17, stand/are rejected under 35 U.S.C. 103(a) each as being unpatentable over Boyce (2005) in view of U.S. Patent Application No. 2010/0016235 and Hirabayashi et al. (2007).

As set forth previously, Boyce et al. teach the administration of salubrinal for the treatment of a wide variety of ER stress–involved diseases including autoimmune diseases (see particularly page 935, column 1).  The reference further teaches that said mechanism functions through the inhibition of PP1/GADD34 and the complex’s dephosphorylation of eIF2α (see the entire document as the focus of the authors was to determine how salubrinal protects cells from ER stress).  Also note that as Claim 8 reciting the use of salubrinal, tautomycine (sic), and calyculin A depends from Claim 1, the inhibitors of the claim clearly must meet the limitations of the claim from which they depend. 

	The ‘235 application teaches that salubrinal, calyculin A, and tautomycin are equivalents as inhibitors of the PP1/GADD34 complex (see particularly paragraphs [0156] and [0254]).

The teaching of the reference differs from the claimed invention only in that it does not teach the administration of salubrinal for the treatment of SLE.

Hirabayashi et al. teach that ER stress induces pathological anti-dsDNA antibodies in SLE patients (see the entire document, in particular, Figure 1).

	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to treat SLE through the administration of salubrinal given the combined teachings of Boyce et al., that the administration of salubrinal could be employed for the treatment of a wide range of ER stress-involved diseases, and Hirabayashi et al., that SLE is one such ER stress-involved disease.  Further note that in view of the ‘235 application the substitution of calyculin A or tautomycin for salubrinal in the method of the combined references would have been obvious given that the substitution of known equivalents, in this case PP1/GADD34 inhibitors, for the same purpose, has long been held obvious, see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069 (CCPA 1980) and MPEP 2144.06.

Applicant’s arguments filed 4/27/21, have been fully considered but are not found persuasive.  Applicant begins by arguing against the references individually.

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant alleges that Boyce et al. teaches away from the claimed invention.  Applicant further argues that only “specific modulators” should be used.

Boyce et al. teaches:
“…selective chemical inhibitors of eIF2α dephosphorylation may be useful in diseases involving ER stress or viral infection. More broadly, salubrinal demonstrates the feasibility of selective pharmacological targeting of cellular dephosphorylation events.”

	It would seem that salubrinal could be considered to be a “specific modulator”.

	Applicant argues:
“Further, Hirabayashi never indicates that anti-DNA antibodies or ER stress in general causes SLE.”

	The “general causes” of SLE are irrelevant as the claims are simply drawn to treating autoimmune disease, specifically the elected species SLE.  Regardless, see the last 2 lines of the reference and Figure 1.

	Applicant alleges at least twice that Boyce et al. does not teach the treatment of autoimmune diseases.

Boyce et al. teaches the treatment of “diabetes” which encompasses multiple autoimmune disorders.

Applicant alleges the use of improper hindsight.

Regarding the use of hindsight, in response to Applicant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Regardless, the substitution of known equivalents for the same purpose is clearly not the use of improper hindsight.

	Applicant continues with a curious string of arguments that seem to imply the combined reference are not enabling.

	A review of the examples of the instant specification reveals just 2, neither of which are even tangentially related to the treatment of autoimmune diseases.  To accept Applicant’s apparent argument would require a rejection for lack of enablement.

Applicant concludes with arguments regarding the mechanism of action.

Such arguments are irrelevant as the claims are drawn to a method of treating autoimmune diseases, specifically the elected species, SLE.  Said method is rendered obvious by the combined references as set forth above in the body of the rejection.


6.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.   Claims 1, 2, 7, and 8 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over the Claims 16-19 and 21 of U.S. Patent Application No. 14/969,798.

As set forth previously, Although the conflicting claims are not identical, they are not patentably distinct from each other because the methods of the instant claims are obvious in view of Claims 16-19 and 21 of the '798 application drawn to the treatment of inflammation employing the PPI/GADD34 inhibitors of the instant claims, in view of U.S. Patent Application No. 2011/0173708 which teaches that SLE is a chronic inflammatory disease (paragraph [0316]).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s arguments filed 4/27/21, have been fully considered but are not found persuasive.  Applicant argues that paragraph [0316] U.S. Patent Application No. 14/969,798 does not teach SLE as a chronic inflammatory disease.

	See paragraph [0315] which teaches SLE as an inflammatory disorder.  The ordinarily skilled artisan at the time of the invention would very well have known that SLE is a chronic, i.e. long-lasting, inflammatory disorder.

8.   No claim is allowed.

9.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

11.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 5/03/21
Primary Examiner
Technology Center 1600
/G. R. EWOLDT/Primary Examiner, Art Unit 1644